Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 1 of 13 Page ID #:3080




                                                                          178
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 2 of 13 Page ID #:3081




                                                                          179
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 3 of 13 Page ID #:3082




                                                                          180
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 4 of 13 Page ID #:3083




                                                                          181
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 5 of 13 Page ID #:3084




                                                                          182
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 6 of 13 Page ID #:3085




                                                                          183
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 7 of 13 Page ID #:3086




                                                                          184
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 8 of 13 Page ID #:3087




                                                                          185
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 9 of 13 Page ID #:3088




                                                                          186
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 10 of 13 Page ID #:3089




                                                                           187
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 11 of 13 Page ID #:3090




                                                                           188
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 12 of 13 Page ID #:3091




                                                                           189
Case 2:15-cr-00704-SJO Document 337-4 Filed 10/26/18 Page 13 of 13 Page ID #:3092




                                                                           190
